 



Exhibit 10.2

 

[tlogoex10-2.jpg]

 



Dated 21 August 2013

 

Deed of Amendment

 

in respect of a Global Deed of Amendment and Restatement
dated 31 July 2013

 

between

 

Globalstar, Inc.

as the Borrower

 

Thermo Funding Company LLC

as Thermo and the Subordinated Creditor

 

BNP Paribas

as the COFACE Agent, the Security Agent and the Offshore Account Bank

 

The Banks and Financial Institutions

named in Schedule 1 (Lenders) as the Lenders

 

and 

 

Others

 

13730321.1White & Case llp

5 Old Broad Street

London EC2N 1DW 

 

 

 

 

Table of Contents

 



    Page       1. Definitions and Interpretation 3       2. Amendment to Certain
Restructuring Documents 3       3. Representations and Warranties 4       4.
Confirmations of Obligors 5       5. Further Assurance 5       6. Miscellaneous
5       Schedule 1 Lenders 35     Schedule 2 Subsidiary Guarantors 36    
Schedule 3 Amended and Restated Facility Agreement 37     Schedule 4 Amended and
Restated Thermo Subordination Deed 38



 

(i)

 

 

This Deed of Amendment (the “Deed”) is made as a deed on 21 August 2013 between:

 

(1)Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

 

(2)Thermo Funding Company LLC, a limited liability company duly organised and
existing under the laws of the State of Colorado, with its principal office
located at 1735 Nineteenth Street, Second Floor, Denver, Colorado 80202, United
States of America (“Thermo” and the “Subordinated Creditor”);

 

(3)The Subsidiary Guarantors, listed in Schedule 2 (Subsidiary Guarantors) as
Subsidiary Guarantors (the “Subsidiary Guarantors”);

 

(4)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as facility agent and Chef de File for and on behalf of the
Finance Parties (the “COFACE Agent”);

 

(5)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the security agent (the “Security Agent”);

 

(6)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the offshore account bank (the “Offshore Account Bank”);

 

(7)BNP Paribas, Société Générale, Natixis, Crédit Agricole Corporate and
Investment Bank (formerly known as Calyon) and Credit Industriel et Commercial,
each acting in its capacity as a mandated lead arranger (the “Mandated Lead
Arrangers”); and

 

(8)The Banks and Financial Institutions listed in Schedule 1 (Lenders) as
lenders (the “Lenders”).

 

Recitals:

 

(A)Reference is made to the global deed of amendment and restatement dated 31
July 2013 (including its schedules) and made between the parties to this Deed
(the “Global Deed of Amendment and Restatement”).

 

(B)The parties to the Global Deed of Amendment and Restatement have agreed to
amend the Global Deed of Amendment and Restatement and certain of its schedules
on the terms set out in this Deed.

 

(C)It is intended that this document takes effect as a deed notwithstanding the
fact that a Party may only execute this Deed under hand.

 

2

 

 

It is Hereby Agreed as follows:

 

1.Definitions and Interpretation

 

1.1Incorporation of Defined Terms

 

Terms defined in clause 1.1 (Definitions) of the Global Deed of Amendment and
Restatement shall, unless otherwise defined herein, have the same meaning in
this Deed and the principles of construction set out in clause 1.2
(Incorporation of Defined Terms) of the Global Amendment and Restatement
Agreement (including by reference to another document) shall have effect as if
set out in this Deed.

 

1.2Clauses

 

In this Deed any reference to a “Clause” or a “Schedule” is, unless the context
otherwise requires, a reference to a Clause or a Schedule hereof. Clause
headings are for ease of reference only.

 

1.3Third Party Rights

 

(a)A person which is not a party to this Deed (a “third party”) shall have no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy
the benefit of any term of this Deed.

 

(b)The Parties may, without the consent of any third party, vary or rescind this
Deed.

 

1.4Finance Documents

 

In the case of any inconsistency between the provisions of this Deed and the
provisions of the Global Deed of Amendment and Restatement or any other Finance
Document, the provisions of this Deed shall prevail.

 

2.Amendment to Certain Restructuring Documents

 

2.1Amendment of the Global Deed of Amendment and Restatement

 

With effect from the date of this Deed, the Global Deed of Amendment and
Restatement shall be amended as set out below:

 

(a)by including the “Thermo Group Undertaking Letter” as a new limb (n) in the
definition of “Restructuring Documents” in clause 1.1 (Definitions);

 

(b)by adding the following definition in clause 1.1 (Definitions) in the correct
alphabetical order:

 

“ “Thermo Group Undertaking Letter” means the undertaking letter to be entered
into on or prior to the Effective Date between each of Thermo, Thermo Funding II
LLC, FL Investment Holdings LLC (formerly known as Globalstar Holdings LLC) and
Globalstar Satellite LP.”;

 

(c)by adding new paragraphs 14(i) and (j) in schedule 3 (Conditions Precedent to
Effective Date) as follows:

 

“(i)In respect of each of Thermo Funding II LLC, FL Investment Holdings LLC
(formerly known as Globalstar Holdings LLC) and Globalstar Satellite LP,
documents of the type set out in paragraphs 1(a), (b), (c) and (e) of this
Schedule 3.

 

3

 

 

(j)            (i)          Copies of documentation evidencing the transfer of
all shares in the Borrower owned by The James Monroe Revocable Trust dated
January 1, 1997, as amended and restated on August 10, 1997, to any of Thermo,
Thermo Funding II LLC, FL Investment Holdings LLC (formerly known as Globalstar
Holdings LLC) and Globalstar Satellite LP together with copies of any applicable
share certificates, in each case certified by a duly authorised representative
as being true, complete and correct.

 



(ii)A certificate dated as of the Effective Date from a duly authorised
representative of each of Thermo, Thermo Funding II LLC, FL Investment Holdings
LLC (formerly known as Globalstar Holdings LLC) and Globalstar Satellite LP
stating (A) the amount of shares of the Borrower owned by such entity, (B) that
any uncertificated shares of the Borrower owned by such entity are listed on the
Borrower’s books and records as being owned by such entity, (C) that the shares
of the Borrower owned by such entity are duly authorised, validly issued, fully
paid and non-assessable, (D) that the shares of the Borrower owned by such
entity have not been transferred or encumbered and that such entity is unaware
of any adverse claim thereto, (E) the percentage of the shares of the Borrower
held by such entity as a proportion to the total equity of the Borrower, and (F)
the percentage of total voting shares of the Borrower represented by the shares
of the Borrower owned by such entity.”;

  

(d)by replacing schedule 4 (Amended and Restated Facility Agreement) thereof
with the provisions of Schedule 3 (Amended and Restated Facility Agreement); and

 

(e)by replacing Schedule 7 (Amended and Restated Thermo Subordination Deed)
thereof with the provisions of Schedule 4 (Amended and Restated Thermo
Subordination Deed).

 

2.2References to Amended and Restated Agreements

 

With effect from the date of this Deed, references in the Global Deed of
Amendment and Restatement to the “Amended and Restated Facility Agreement” and
the “Amended and Restated Thermo Subordination Deed” shall be deemed to be
references to such schedules of the Global Deed of Amendment and Restatement as
amended and replaced by this Deed.

 

2.3Finance Document

 

This Deed shall constitute a “Restructuring Document” for the purposes of the
Global Deed of Amendment and Restatement and a “Finance Document” for the
purposes of the Amended and Restated Facility Agreement.

 

3.Representations and Warranties

 

3.1Borrower Representations

 

The Borrower repeats in favour of the Finance Parties each of the
representations and warranties set out in the Global Deed of Amendment and
Restatement on the terms and subject to the conditions set out in clause 3.1
(Borrower Representations) thereof.

 

4

 

  

3.2Subsidiary Guarantor Representations

 

Each Subsidiary Guarantor repeats in favour of the Finance Parties each of the
representations and warranties set out in the Global Deed of Amendment and
Restatement on the terms and subject to the conditions set out in clause 3.2
(Subsidiary Guarantor Representations) thereof.

 

3.3Thermo Representations

 

Thermo repeats in favour of the Finance Parties each of the representations and
warranties set out in the Global Deed of Amendment and Restatement on the terms
and subject to the conditions set out in clause 3.3 (Thermo Representations)
thereof.

 

4.Confirmations of Obligors

 

As of the date of this Deed, each Obligor repeats the confirmations given by it
in clause 5.1 (Confirmations – Date of this Deed) of the Global Deed of
Amendment and Restatement.

 

5.Further Assurance

 

The Borrower shall, at the request of the COFACE Agent and at its own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Deed and the other
Restructuring Documents.

 

6.Miscellaneous

 

6.1Incorporation of Terms

 

The provisions of clause 10.1 (Incorporation of Terms) of the Global Deed of
Amendment and Restatement shall also apply to this Deed as if expressly set out
herein, mutatis mutandis, with each reference therein to “this Agreement” being
deemed to be a reference to this Deed, each reference to “Party” or “Parties”
being deemed to be a reference to the parties to this Deed and each reference to
the “Borrower” being deemed to be a reference to each Obligor and the
Subordinated Creditor.

 

6.2Governing Law

 

This Deed, and any non-contractual obligations arising out of or in connection
with it shall be governed by, and construed in accordance with, English law.

 

6.3Counterparts

 

This Deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

This Deed has been executed as a deed by the Borrower, Thermo, the Subordinated
Creditor and the Subsidiary Guarantors and has been signed on behalf of the
other Parties.

 

5

 

  

SIGNATURE PAGES

 

The Borrower

 

SIGNED as a deed by GLOBALSTAR, INC. acting



by its attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

  

6

 

  

Thermo

 

SIGNED as a deed by THERMO FUNDING COMPANY LLC

acting by its attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

  

7

 

  

SIGNED as a deed by GSSI, LLC in its capacity as

GUARANTOR acting by its attorney Lindsey

Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433
United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:   +1 (985) 335-1900

 

8

 

 

SIGNED as a deed by GLOBALSTAR SECURITY SERVICES, LLC in its capacity as
GUARANTOR 
acting by its attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

  

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433
United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:   +1 (985) 335-1900

 

9

 

 

SIGNED as a deed by GLOBALSTAR C, LLC in its capacity as GUARANTOR acting by its
attorney Lindsey Keeble, attorney-in-fact

in the presence of:

[tfig.jpg]

 

/s/ Lindsey Keeble

 




Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:   +1 (985) 335-1900

 

10

 

  

SIGNED as a deed by GLOBALSTAR USA, LLC in its capacity as GUARANTOR acting by
its attorney

Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:   +1 (985) 335-1900

  

11

 

 

SIGNED as a deed by GLOBALSTAR LEASING LLC in its capacity as GUARANTOR acting
by its attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.:  +1 (985) 335-1900

 

12

 

  

SIGNED as a deed by SPOT LLC in its capacity as

GUARANTOR acting by its attorney Lindsey

Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:   +1 (985) 335-1900

 

13

 

 

SIGNED as a deed by ATSS CANADA, INC. in its

capacity as GUARANTOR acting by its attorney

Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.:  +1 (985) 335-1900

 

14

 



 

SIGNED as a deed by GLOBALSTAR BRAZIL HOLDINGS, L.P. in its capacity as
GUARANTOR

acting by its attorney Lindsey Keeble, attorney-in-fact in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.: +1  (985) 335-1900

 

15

 



 

SIGNED as a deed by GCL LICENSEE LLC in its capacity as GUARANTOR acting by its
attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.:  +1 (985) 335-1900

 

16

 

 

SIGNED as a deed by GUSA LICENSEE LLC in its capacity as GUARANTOR acting by its
attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.:  +1 (985) 335-1900

 

17

 

 

SIGNED as a deed by GLOBALSTAR LICENSEE LLC in its capacity as GUARANTOR acting
by its attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.:  +1 (985) 335-1900

 

18

 

  

SIGNED as a deed by GLOBALSTAR MEDIA, L.L.C. in its capacity as GUARANTOR acting
by its attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.:  +1 (985) 335-1900

 

19

 

  

SIGNED as a deed by GLOBALSTAR BROADBAND SERVICES INC. in its capacity as
GUARANTOR acting by its attorney Lindsey Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:  James Monroe III

Telephone No.:  +1 (985) 335-1500

Fax No.:  +1 (985) 335-1900

 

20

 

  

The Subordinated Creditor

  

SIGNED as a deed by THERMO FUNDING COMPANY LLC acting by its attorney Lindsey
Keeble, attorney-in-fact

in the presence of:

  [tfig.jpg]

 

/s/ Lindsey Keeble

  

Witness’s Signature /s/ Alice Bushell     Name: Alice Bushell     Address:
Trainee Solicitor       London, EC2A 2HB

  

21

 

  

Lender       Executed by BNP PARIBAS ) acting by /s/ Jean Phillippe Poirier and
/s/ E. Galzy ) duly authorised by BNP PARIBAS ) to sign on its behalf, ) in the
presence of:  

  

Witness’s Signature: /s/ Thiago Reis Mefano     Name: 37, Pl. du Marché    
Address: St. Honoré - 75006       Paris - France

  

22

 

  

Lender       Executed by SOCIÉTÉ GÉNÉRALE ) acting by /s/ Sylvie Leclercq ) duly
authorised by SOCIÉTÉ GÉNÉRALE ) to sign on its behalf, ) in the presence of:  

 

Witness’s Signature: /s/ Matthieu Saliou     Name: Tour Societé Genérale    
Address: A7 Cours Valery       92800 La defense - France

 

23

 

 

Lender       Executed by NATIXIS ) acting by /s/ Matthieu Jamin and /s/
Jean-Louis VIALA ) duly authorised by NATIXIS ) to sign on its behalf, ) in the
presence of:  

 

Witness’s Signature: /s/ S. Magnani     Name: S. Magnani     Address: 30, avenue
Pierre Mendés       France – 75013 Paris

 

24

 

 

Lender       Executed by CRÉDIT AGRICOLE ) CORPORATE AND INVESTMENT BANK )
acting by /s/ Bernard Unger and /s/ André Gazal ) duly authorised by CRÉDIT
AGRICOLE ) CORPORATE AND INVESTMENT BANK ) to sign on its behalf, ) in the
presence of:  

 

Witness’s Signature: Jean Philippe Gros     Name: A09 rue Charles     Address:
92270 Bois, Colombes       France

  

25

 

 

Lender       Executed by CRÉDIT INDUSTRIEL ET COMMERCIAL ) acting by /s/
Brigitte Chevalier and /s/ Jacques-Philippe Menville ) duly authorised by CRÉDIT
INDUSTRIEL ET COMMERCIAL ) to sign on its behalf, in the presence of:  

 

Witness’s Signature: /s/ Jacques Vincent     Name: Jacques Vincent     Address:
6, avenue de Provence       75009 Paris

  

26

 

  

Mandated Lead Arranger       Executed by BNP PARIBAS ) acting by /s/ Jean
Philippe Poirier and /s/ E. Galzy ) duly authorised by BNP PARIBAS ) to sign on
its behalf, ) in the presence of:  

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: 37, Pl. du Marché    
Address: St. Honoré - 75006       Paris - France

  

27

 

  

Mandated Lead Arranger       Executed by SOCIÉTÉ GÉNÉRALE ) acting by /s/ Sylvie
Leclercq ) duly authorised by SOCIÉTÉ GÉNÉRALE ) to sign on its behalf, ) in the
presence of:  

 

Witness’s Signature: Matthieu Saliou     Name: Tour Societé Genérale    
Address: A7 Cours Valery       92800 La defense - France

  

28

 

  

Mandated Lead Arranger       Executed by NATIXIS ) acting by /s/ Matthieu Jamin
and /s/ Jean-Louis VIALA ) duly authorised by NATIXIS ) to sign on its behalf, )
in the presence of:  

 

Witness’s Signature: /s/ S. Magnani     Name: S. Magnani     Address: 30, avenue
Pierre Mendés       France – 75013 Paris

  

29

 

  

Mandated Lead Arranger       Executed by CRÉDIT AGRICOLE ) CORPORATE AND
INVESTMENT BANK ) acting by /s/ Bernard Unger and /s/ Andre Gazal ) duly
authorised by CRÉDIT AGRICOLE ) CORPORATE AND INVESTMENT BANK ) to sign on its
behalf, ) in the presence of:  

 

Witness’s Signature: Jean Philippe Gros     Name: A09 rue Charles     Address:
92270 Bois, Colombes       France

  

30

 

  

Mandated Lead Arranger       Executed by CRÉDIT INDUSTRIEL ET COMMERCIAL )
acting by /s/ Brigitte Chevallier and /s/ Jacques-Philippe Menville ) duly
authorised by CRÉDIT INDUSTRIEL ET COMMERCIAL ) to sign on its behalf, in the
presence of:  

 

Witness’s Signature: /s/ Jacques Vincent     Name: Jacques Vincent     Address:
6, avenue de Provence       75009 Paris

  

31

 

  

Security Agent       Executed by BNP PARIBAS ) acting by /s/ Jean Phillippe
Poirier and /s/ E. Galzy ) duly authorised by BNP PARIBAS ) to sign on its
behalf, ) in the presence of:  

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: 37, Pl. du Marché    
Address: St. Honoré - 75006       Paris - France

  

32

 

  

COFACE Agent       Executed by BNP PARIBAS ) acting by /s/ Jean Phillippe
Poirier and /s/ E. Galzy ) duly authorised by BNP PARIBAS ) to sign on its
behalf, ) in the presence of:  

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: 37, Pl. du Marché    
Address: St. Honoré - 75006       Paris - France

  

33

 

  

Offshore Account Bank       Executed by BNP PARIBAS ) acting by /s/ Jean
Phillippe Poirier and /s/ E. Galzy ) duly authorised by BNP PARIBAS ) to sign on
its behalf, ) in the presence of:  

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: 37, Pl. du Marché    
Address: St. Honoré - 75006       Paris - France

  

34

 

 

Schedule 1     Lenders

 

1. BNP Paribas;     2. Société Générale;     3. Natixis;     4. Crédit Agricole
Corporate and Investment Bank; and     5. Crédit Industriel et Commercial.

  

35

 

  

Schedule 2     Subsidiary Guarantors

 

1. GSSI, LLC, a limited liability company organised in Delaware, United States
of America, with organisational identification number 3732317 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;     2. Globalstar Security Services, LLC, a limited liability
company organised in Delaware, United States of America, with organisational
identification number 3747502 and whose chief executive office is at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America;     3.
Globalstar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;     4. Globalstar USA, LLC, a limited liability
company organised in Delaware, United States of America, with organisational
identification number 2663064 and whose chief executive office is at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America;     5.
Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;     6. Spot LLC, a limited liability company
organised in Colorado, United States of America, with organisational
identification number 20071321209 and whose chief executive office is at 300
Holiday Square Boulevard, Covington, LA 70433, United States of America;     7.
ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;     8. Globalstar Brazil Holdings, L.P., a limited
partnership formed in Delaware, United States of America, with organisational
identification number 2453576 and whose chief executive office is at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America;     9. GCL
Licensee LLC, a limited liability company organised in Delaware, United States
of America, with organisational identification number 4187922 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;     10. GUSA Licensee LLC, a limited liability company
organised in Delaware, United States of America, with organisational
identification number 4187919 and whose chief executive office is at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America;     11.
Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;     12. Globalstar Media, L.L.C., a limited
liability company organised in Louisiana, United States of America, with
organisational identification number 40224959K and whose chief executive office
is at 300 Holiday Square Boulevard, Covington, LA 70433; and     13. Globalstar
Broadband Services Inc. a corporation incorporated in Delaware, United States of
America, with organisational identification number 4833062 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433.

 

36

 

  

Schedule 3     Amended and Restated Facility Agreement

 

See Exhibit 10.3 to Current Report on Form 8-K filed August 22, 2013

 



37

 

 

Schedule 4     Amended and Restated Thermo Subordination Deed

  

38

 

  

[tlogoex10-2.jpg]

 

Dated 22 June 2009 as amended and restated pursuant to a
Global Deed of Amendment and Restatement dated 21 August 2013

 

Thermo Subordination Deed

 

between

 

Globalstar, Inc.

as Borrower

 

Thermo Funding Company LLC

as the Subordinated Creditor

 

BNP Paribas

as COFACE Agent

 

and

 

BNP Paribas

as Security Agent

 

White & Case llp

5 Old Broad Street

London EC2N 1DW

 

 

 

 

Table of Contents

 



    Page       1. Definitions and Interpretation 1       2. Subordination 3    
  3. Permitted Payments 4       4. Undertakings 4       5. Representations and
Warranties 6       6. Effect of Insolvency Event 8       7. Turnover of Receipts
10       8. Application of Payments 10       9. Information by Subordinated
Creditors 10       10. Protection of Subordination 11       11. Rights of the
Security Agent and COFACE Agent 13       12. Further Assurances 14       13.
Change of Party 14       14. Consents, Amendments and Override 15       15.
Notices 16       16. Preservation 18       17. Counterparts 20       18.
Governing Law 20       19. Jurisdiction 20





 

(i)

 

 

This Deed of Subordination (the “Agreement”) was originally dated 22 June 2009
and is amended and restated on ________________ 2013 by the Global Deed of
Amendment and Restatement and is made between:

 

(1)Globalstar Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

 

(2)Thermo Funding Company LLC, a limited liability company duly organised and
existing under the laws of the State of Colorado, with its principal office
located at 1735 Nineteenth Street, Second Floor, Denver, Colorado 80202, United
States of America (the “Subordinated Creditor”);

 

(3)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the facility agent and Chef de File for and on behalf of the
Finance Parties (the “COFACE Agent”); and

 

(4)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the security agent for and on behalf of the Finance Parties
(the “Security Agent”).

 

Recitals:

 

(A)The Borrower and the Subordinated Creditor enter into this Agreement in
connection with the Facility Agreement (as defined below).

 

(B)It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 

Now This Agreement Witnesses as follows:

 

1.Definitions and Interpretation

 

1.1Definitions

 

In this Agreement:

 

“Blocking Notice” means any notice of exclusive control or notice of default (or
any other similar notice) issued by the Security Agent in respect of the
Collection Account pursuant to the relevant Account Control Agreement.

 

“Facility Agreement” means the facility agreement originally dated 5 June 2009
as amended and restated pursuant to the Global Deed of Amendment and Restatement
dated on or about the date of this Agreement and made between, among others, the
Borrower, the Security Agent and the Lenders;

 

“Final Discharge Date” means the date on which all the Secured Obligations have
been unconditionally and irrevocably paid and discharged in full and none of the
Finance Parties is under any obligation (whether actual or contingent) to make
advances or provide other financial accommodation to the Borrower under the
Finance Documents;

 

“Insolvency Event” means a situation where any of the following occurs in
respect of the Borrower:

 

 

 

 

(a)the commencement of a voluntary case (or analogous motion) under the US
federal bankruptcy laws or under other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganisation, winding-up or adjustment of debts or
analogous proceedings;

 

(b)the Borrower’s filing of a petition (or analogous motion) seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganisation, winding-up, composition for adjustment of debts or
analogous proceedings;

 

(c)the Borrower’s consent to, or failure to contest, in a timely and appropriate
manner any petition filed against it in an involuntary case under such
bankruptcy laws or other laws;

 

(d)any application for or consent to, or failure to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of a substantial part of its
property, domestic or foreign;

 

(e)any admission in writing by the Borrower of its inability to pay its debts as
they become due;

 

(f)any general assignment for the benefit of creditors;

 

(g)the taking of any corporate action for the purpose of authorising any of the
foregoing; or

 

(h)any suspension or threat to suspend making payment on any of the Borrower’s
debts or, by reason of actual or anticipated financial difficulties,
commencement of negotiations with one (1) or more creditors with a view to
rescheduling any of the Borrower’s indebtedness (other than the Finance Parties
in connection with the Finance Documents);

 

“Liability” means any present or future liability (actual or contingent) whether
or not matured or liquidated;

 

“Party” means a party to this Agreement;

 

“Permitted Payment” means any payment by the Borrower to the Subordinated
Creditor permitted pursuant to the Facility Agreement in respect of:

 

(a)PIK Interest relating to any Convertible Note held by the Subordinated
Creditor;

 

(b)PIK Interest relating to the Thermo Loan Agreement;

 

(c)PIK Interest issued by the Borrower pursuant to Clause 3(c) (Permitted
Payments); or

 

(d)any cash interest relating to any Convertible Note held by the Subordinated
Creditor.

 

“Secured Obligations” means all the Senior Liabilities and all other present and
future obligations at any time due, owing or incurred by an Obligor to any
Finance Party under the Finance Documents, both actual and contingent and
whether incurred solely or jointly and as principal or surety in any other
capacity;

 

“Senior Liabilities” means all present and future Liabilities and obligations
owed by an Obligor to the Finance Parties (or any of them) under or in
connection with the Finance Documents; and

 

2

 

 

“Subordinated Liabilities” means all Liabilities and obligations now or in the
future due, owing or incurred to the Subordinated Creditor by the Borrower in
any currency whether present or future, actual or contingent, whether incurred
solely or jointly with any other person and whether as principal or surety
together with all interest accruing thereon and all related costs, charges and
expenses, including, without limitation, the claims of the Subordinated Creditor
against the Borrower in respect of its shares in the Borrower’s Capital Stock.

 

1.2Interpretation

 

Unless this Agreement provides otherwise, a term that is defined or expressed to
be subject to a particular construction in clause 1.1 (Definitions) or
clause 1.2 (Construction) of the Facility Agreement shall have the same meaning
(or be subject to the same construction) in this Agreement.

 

1.3Third Party Rights

 

(a)Unless expressly provided to the contrary in this Agreement a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

 

(b)Notwithstanding any term of this Agreement, the consent of any person who is
not a Party is not required to rescind or vary this Agreement at any time.

 

1.4Liabilities

 

All references to Senior Liabilities or Subordinated Liabilities shall, as
appropriate, be construed so as to include:

 

(a)any refinancing or deferral or extension of the term of any such Senior
Liabilities or Subordinated Liabilities;

 

(b)any further advances which may be made by any Finance Party (in its capacity
as Finance Party) to the Borrower in accordance with the terms of the Finance
Documents plus all interest, fees and costs in connection therewith which, if
made by a Finance Party in its capacity as such, shall rank as a Senior
Liability;

 

(c)any advances which may be made by any Finance Party (in its capacity as a
Finance Party) to a receiver (or similar equivalent officer) or insolvency
manager of the Borrower plus all connected interest, fees and costs which, if
made by a Finance Party in its capacity as such, shall rank as a Senior
Liability;

 

(d)any claim for damages or restitution in the event of rescission of any of
those Liabilities or otherwise in connection with the Finance Documents under
which such Senior Liability arises; and

 

(e)any claim against the Borrower arising from any recovery by the Borrower or
any receiver (or similar equivalent officer) or insolvency manager of a payment
or discharge in respect of those Senior Liabilities or Subordinated Liabilities
on grounds of preference or otherwise.

 

2.Subordination

 

In consideration of the Finance Parties making or continuing to make available
the Facilities and other financial accommodation to the Borrower pursuant to the
Finance Documents, the Borrower and the Subordinated Creditor each hereby agrees
and covenants with the COFACE Agent (as agent for and on behalf of itself and as
agent for the Finance Parties) and the Security Agent (as agent for and on
behalf of itself and the other Finance Parties) that:

 

(a)the Senior Liabilities shall rank in priority to the Subordinated Liabilities
pursuant to the terms of this Agreement; and

 

3

 

 

(b)the claims of the Subordinated Creditor in respect of the Subordinated
Liabilities are subordinated to the Senior Liabilities and, accordingly, payment
and receipt of any amount of the Subordinated Liabilities is not permitted until
after the Final Discharge Date.

 

3.Permitted Payments

 

(a)Subject to paragraphs (b) and (c) below and until the Final Discharge Date,
the Borrower may not make any payments in respect of the Subordinated
Liabilities other than the Permitted Payments.

 

(b)Notwithstanding anything to the contrary in this Agreement, no Permitted
Payment referred in to paragraph (d) of the definition of “Permitted Payment”
shall be made by the Borrower to the Subordinated Creditor if:

 

(i)an Event of Default has occurred and is continuing; and

 

(ii)a Blocking Notice has been issued in respect of the Collection Account
pursuant to, and in accordance with, the terms of the relevant Account Control
Agreement.

 

(c)Promptly upon receipt by the Subordinated Creditor of any Permitted Payment
in respect of cash interest relating to any Convertible Note held by the
Subordinated Creditor (the “Relevant Funds”), the Subordinated Creditor shall
transfer monies in an amount equal to such Relevant Funds to the Collection
Account. Upon receipt of the Relevant Funds in the Collection Account, the
Borrower may issue PIK Interest to the Subordinated Creditor in an amount no
greater than an amount equal to the Relevant Funds.

 

4.Undertakings

 

4.1Benefit

 

Each of the Borrower and the Subordinated Creditor gives the undertakings set
out in this Clause 3 (Undertakings) to the Security Agent (for and on behalf of
itself and the other Finance Parties) and to the COFACE Agent (for and on behalf
of itself and as agent for the other Finance Parties) and acknowledges that the
Security Agent and the COFACE Agent have entered into this Agreement and the
Finance Parties have entered into the Finance Documents in full reliance upon
those undertakings.

 

4.2Payments

 

Without the prior written consent of the COFACE Agent, the Borrower shall (and
shall ensure that each Subsidiary will) not:

 

(a)make any payment, repayment, prepayment, redemption or distribution (whether
in respect of principal, interest, commission or otherwise) of, in respect of,
by reference to or on account of all or any Subordinated Liabilities, in cash or
in kind and whether by loan or otherwise, except for Permitted Payments;

 

(b)redeem, purchase or otherwise acquire or permit the redemption, purchase or
acquisition of, or grant or permit to subsist all or any Liens in respect of any
Subordinated Liabilities, in cash or kind;

 

(c)permit to subsist any guarantee in respect of any Subordinated Liabilities
unless the party providing such guarantee is or becomes a party to this
Agreement as a Subordinated Creditor;

 

4

 

 

(d)exercise any set-off or counterclaim against, in respect of or by reference
to any Subordinated Liabilities or discharge any Subordinated Liabilities by
set-off (other than in relation to a Permitted Payment);

 

(e)take, or permit to be taken, any action or step with a view to initiating an
Insolvency Event of the Borrower or any corresponding insolvency event of any
Subsidiary; or

 

(f)otherwise take or omit to take any action or step whereby the subordination
of all or any of the Subordinated Liabilities contemplated by this Agreement
would be expected to be impaired, terminated or adversely affected.

 

4.3Receipts

 

The Subordinated Creditor shall not (and shall procure that any person on its
behalf or appointed by or claiming through it does not):

 

(a)ask for, demand, take or receive any payment, repayment, prepayment,
redemption or distribution (whether in respect of principal, interest,
commission or otherwise) of, in respect of, by reference to or on account of any
Subordinated Liabilities, in cash or in kind or whether by loan or otherwise,
except for Permitted Payments;

 

(b)assign, transfer or otherwise dispose of, or make demand for or accept,
receive or permit to subsist any Lien in respect of, all or any Subordinated
Liabilities or any interests therein or any rights which it may have against the
Borrower in respect of all or any part of the Subordinated Liabilities to or in
favour of any person;

 

(c)exercise any set-off or counterclaim against, in respect of or by reference
to any Subordinated Liabilities or discharge any Subordinated Liabilities by
set-off or counterclaim other than in respect of a Permitted Payment;

 

(d)receive any payment under debt of the Borrower except for Permitted Payments;
or

 

(e)otherwise take or omit to take any action or step whereby the subordination
of all or any of the Subordinated Liabilities contemplated by this Agreement
might be impaired, terminated or adversely affected.

 

4.4Enforcement of Subordinated Liabilities

 

Subject to Clause 6.2 (Filing of Claims), unless the COFACE Agent has previously
consented in writing, the Subordinated Creditor shall not unless otherwise
required by Applicable Law (and shall procure that its Affiliates and any person
on its behalf or appointed by or claiming through it does not):

 

(a)permit, ask, claim, demand, accelerate, sue for, commence or institute or
participate in legal, arbitral or other proceedings to recover, take or receive
from the Borrower or any Subsidiary (whether in cash, by set-off or in any other
manner) payment or prepayment of the whole or any amount payable (whether in
respect of principal, interest or otherwise) in respect of the Subordinated
Liabilities in cash or in kind or whether by loan or otherwise;

 

(b)take, or permit to be taken, any action or step, or petition, apply or vote
for, initiate or support any Insolvency Event of the Borrower or any
corresponding insolvency event of any Subsidiary;

 

(c)make any demand against the Borrower or any Subsidiary in relation to any
guarantee, indemnity or other assurance against loss in respect of the
Subordinated Liabilities or exercise any right to require the Borrower to
acquire the Subordinated Liabilities (including exercising any put or call
option against the Borrower for the redemption or purchase of the Subordinated
Liabilities);

 

5

 

 

(d)claim, rank, prove or vote as a creditor of the Borrower or any other person
or their respective estates or interests in respect of any of the Subordinated
Liabilities in competition with the Finance Parties;

 

(e)receive or claim any payment or distribution of any kind or character or
claim or have the benefit of a Lien from or on account of the Borrower or any
other person in its capacity as a creditor in respect of all or any of the
Subordinated Liabilities; or

 

(f)otherwise exercise or pursue any remedy for the recovery of any Subordinated
Liabilities or in respect of any rights arising in connection with such
Subordinated Liabilities.

 

4.5Duration

 

The undertakings given by the Borrower and the Subordinated Creditor in this
Clause 3 (Undertakings) will remain in force at all times until the Final
Discharge Date.

 

5.Representations and Warranties

 

Subject to the disclosures made by the Borrower set out in schedule 8
(Disclosures) of the Global Deed of Amendment and Restatement, the Subordinated
Creditor makes the representations and warranties set out below to each Finance
Party on the Effective Date:

 

5.1Status

 

(a)It is a limited liability company duly organised and validly existing (and to
the extent applicable, in good standing) under the law of its jurisdiction of
organisation.

 

(b)It and each of its Subsidiaries has the power to own its assets and carry on
its business as it is being conducted.

 

5.2Binding Obligations

 

Subject to the Reservations:

 

(a)the obligations expressed to be assumed by it in each Finance Document to
which it is a party are legal, valid, binding and enforceable obligations; and

 

(b)(without limiting the generality of paragraph (a) above), each Security
Document to which it is a party creates the security interests which that
Security Document purports to create and those security interests are valid and
effective.

 

5.3Power and Authority

 

(a)It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

 

(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party.

 

5.4All Actions Taken

 

All acts, conditions and things required to be done, fulfilled and performed in
order:

 

(a)to enable it lawfully to enter into, exercise its rights under and perform
and comply with the obligations expressed to be assumed by it in this Agreement;

 

6

 

 

(b)to ensure that the obligations expressed to be assumed by it in this
Agreement are legal, valid and binding; and

 

(c)to make this Agreement admissible in evidence in its jurisdiction of
incorporation or organisation and in England,

 

have been done, fulfilled and performed.

 

5.5Deduction of Tax

 

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to which it is a party.

 

5.6No Filing or Stamp Taxes

 

Under the laws of its jurisdiction of incorporation or organisation it is not
necessary that this Agreement be filed, recorded or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration, notarial
or similar Taxes or fees be paid on or in relation to this Agreement.

 

5.7No Winding-Up

 

It has not taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to the best of its knowledge and belief)
threatened against it for its winding-up, dissolution, administration or
reorganisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets or revenues.

 

5.8No Default

 

(a)No Event of Default and, on the Effective Date, no Default is continuing or
is reasonably likely to result from the entry into, the performance of, or any
transaction contemplated by, this Agreement.

 

(b)No other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under the Finance Documents to which it is
a party, which has not been waived by the relevant parties hereto.

 

(c)No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries’) assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

 

5.9No Proceedings Pending or Threatened

 

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which is not frivolous, vexatious or otherwise an abuse
of court process, and which, if adversely determined, could reasonably have a
Material Adverse Effect (to the best of its knowledge and belief) have been
started against it or any of its Subsidiaries.

 

5.10No Conflicts

 

The entry into and performance by it of, and the transactions contemplated by,
this Agreement and the granting of the security interests contemplated by the
Security Documents to which it is a party do not and will not conflict with:

 

7

 

 

(a)any Applicable Law;

 

(b)the constitutional documents of any member of the Group; or

 

(c)any agreement or instrument binding upon it or any member of the Group or any
of its, or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument,
where such conflict would have or is reasonably likely to have a Material
Adverse Effect.

 

5.11No Immunity

 

None of the members of the Group nor any of its or their assets is entitled to
immunity from suit, execution, attachment or other legal process.

 

5.12Governing Law and Enforcement

 

Subject to the Reservations:

 

(a)the choice of governing law of this Agreement will be recognised and enforced
in its jurisdiction of incorporation; and

 

(b)any judgment obtained in relation to this Agreement in England will be
recognised and enforced in its jurisdiction of incorporation.

 

5.13No Other Subordination

 

The Subordinated Liabilities have not (in whole or in part) been previously
subordinated to any Liabilities of any other creditor of the Borrower.

 

6.Effect of Insolvency Event

 

6.1Payment of Distributions

 

(a)Subject to applicable insolvency laws, after the occurrence of an Insolvency
Event, the person responsible for the distribution of the assets of the Borrower
shall be directed to pay any distributions in respect of any of the Subordinated
Liabilities to the Security Agent until the Senior Liabilities have been paid in
full.

 

(b)Any distribution or amount received by the Security Agent pursuant to
paragraph (a) above other than in cash may be realised by the Security Agent at
the Security Agent’s discretion, and shall not reduce the Senior Liabilities
until actually so realised and applied towards such reduction.

 

6.2Filing of Claims

 

After the occurrence of an Insolvency Event, the Subordinated Creditor
irrevocably authorises the Security Agent to take any of the following actions
(in accordance with the terms of this Agreement):

 

(a)accelerate repayment of any Subordinated Liabilities or otherwise declare any
Subordinated Liabilities prematurely due and payable or payable on demand;

 

(b)enforce, sue or prove for any claim for repayment of any Subordinated
Liabilities by execution or otherwise or institute any creditor’s process
whether before or after judgment, or any equivalent or like process in any
jurisdiction;

 

8

 

 

(c)in respect of any Subordinated Indebtedness, take, or permit to be taken, any
action or step, or petition, apply or vote for, initiate or support any step
(including the appointment of any liquidator, receiver, administrator or similar
officer), to commence or continue any proceedings against the Borrower or in
relation to the bankruptcy, insolvency, winding-up, liquidation, receivership,
administration, reorganisation, dissolution or similar proceedings of the
Borrower or any suspension of payments or moratorium of any indebtedness of the
Borrower, or any analogous procedure or step in any jurisdiction;

 

(d)commence or join any legal or arbitration action or proceedings against the
Borrower to recover in respect of any Subordinated Liabilities;

 

(e)make any demand against the Borrower in relation to any guarantee, indemnity
or other assurance against loss in respect of the Subordinated Liabilities or
exercise any right to require the Borrower to acquire the Subordinated
Liabilities (including exercising any put or call option against the Borrower
for the redemption or purchase of the Subordinated Liabilities);

 

(f)exercise any right of set-off against the Borrower in respect of the
Subordinated Liabilities;

 

(g)enter into any composition, assignment or arrangement with the Borrower in
order to effect or protect its rights under this Agreement or any other Finance
Document;

 

(h)collect and receive all distributions on, or on account of, any or all of the
Subordinated Liabilities; or

 

(i)otherwise exercise or pursue any remedy and do all other things the Security
Agent considers reasonably necessary for the recovery of any Subordinated
Liabilities or in respect of any rights arising in connection with such
Subordinated Liabilities.

 

6.3Subordinated Creditor’s Actions

 

The Subordinated Creditor will do all things that the Security Agent reasonably
requests in order to give effect to this Clause 6 (Effect of Insolvency Event)
and will pay all reasonable costs associated therewith, and, if the Security
Agent is not entitled to take any of the actions contemplated by this Clause 6
(Effect of Insolvency Event) or if the Security Agent requests any Subordinated
Creditor to take that action, that Subordinated Creditor will undertake those
actions itself in accordance with the instructions of the Security Agent or will
do such other things as the Security Agent may require to enable the Security
Agent to take such action.

 

6.4Subordinated Creditors: Power of Attorney

 

(a)The Subordinated Creditor, by way of security for its obligations under this
Agreement, irrevocably appoints the Security Agent to be its attorney, at any
time following an Insolvency Event and until the Final Discharge Date, to do
anything which the Subordinated Creditor has authorised the Security Agent or
any other Party to do under this Agreement or is itself required to do under
this Agreement but has failed to do (and the Security Agent may delegate that
power on such terms as it sees fit).

 

(b)The Subordinated Creditor ratifies and confirms and agrees to ratify and
confirm whatever any such attorney as is mentioned in paragraph (a) above shall
do or purport to do in the exercise or purported exercise of all or any of the
powers, authorities and discretions referred to therein.

 

9

 

 

7.Turnover of Receipts

 

7.1Turnover by Subordinated Creditors

 

If at any time prior to the Final Discharge Date, the Subordinated Creditor
receives or recovers:

 

(a)any payment or distribution of, or on account of or in relation to, the
Subordinated Liabilities which is not permitted by Clause 3 (Permitted
Payments);

 

(b)any amount by way of set-off in respect of the Subordinated Liabilities owed
to them which does not give effect to a payment permitted by Clause 3 (Permitted
Payments); or

 

(c)any distribution in cash or in kind made as a result of the occurrence of an
Insolvency Event,

 

the Subordinated Creditor will hold that amount on trust for the Security Agent
and inform the Security Agent and as soon as reasonably practicable (and in any
event, within five (5) Business Days) pay that amount or an amount equal to that
receipt or recovery to the Security Agent, to be held on trust by the Security
Agent for application in accordance with the terms of the Finance Documents.

 

7.2Sums Received by Borrower

 

If the Borrower receives or recovers any sum which, under the terms of any of
the Finance Documents, should have been paid to the Security Agent, the Borrower
shall hold that amount on trust for the Security Agent and promptly pay that
amount to the Security Agent, or, if this trust cannot be given effect to, the
Borrower will promptly pay an amount equal to that receipt or recovery to the
Security Agent for application in accordance with the terms of the Finance
Documents.

 

8.Application of Payments

 

At any time prior to the Final Discharge Date, each of the Parties agrees that
any payments received by the Security Agent, from or on behalf of the
Subordinated Creditors or otherwise in respect of the Subordinated Liabilities
shall be deemed to have been received on trust for each of the Finance Parties
and that all monies received or recovered by the Security Agent pursuant to this
Agreement shall be applied by the Security Agent (notwithstanding any purported
appropriation by the Borrower or Subordinated Creditor) in accordance with
clause 31.6 (Partial Payments) of the Facility Agreement.

 

9.Information by Subordinated Creditors

 

9.1Defaults

 

The Subordinated Creditor will notify the COFACE Agent of the occurrence of any
event of default (howsoever described) in respect of the Subordinated
Liabilities promptly upon becoming aware of its occurrence.

 

9.2Amount of Subordinated Liabilities

 

The Borrower will, on written request by the COFACE Agent, acting reasonably,
from time to time, notify the COFACE Agent in writing of details of the
aggregate amount of the Subordinated Liabilities outstanding at any time.

 

10

 

 

9.3Disclosure

 

The Borrower and the Subordinated Creditor consent, until the Final Discharge
Date, to the disclosure by either the COFACE Agent or the Security Agent to each
other or to any Finance Party of such information concerning the Borrower and
the Subordinated Creditor as either the COFACE Agent and/or the Security Agent
may consider appropriate.

 

10.Protection of Subordination

 

10.1Continuing Subordination

 

The subordination provisions in this Agreement constitute a continuing
subordination and benefit the ultimate balance of the Senior Liabilities
regardless of any intermediate payment or discharge of the Senior Liabilities in
whole or in part or any settlement of account or other matter or thing
whatsoever and shall continue in full force and effect until the Final Discharge
Date.

 

10.2Non-competition

 

Until the Final Discharge Date, neither the Borrower nor the Subordinated
Creditor will by virtue of any payment or performance by it under this Agreement
or by virtue of the operation of Clause 6 (Effect of Insolvency Event) and
Clause 7 (Turnover of Receipts):

 

(a)be subrogated to any rights, security or moneys held, received or receivable
by any Finance Party (or the COFACE Agent or Security Agent or any trustee or
agent on their behalf) or be entitled to any right of contribution or indemnity;

 

(b)claim, rank, prove or vote as a creditor of the Borrower or its estate in
competition with any Finance Party (or the COFACE Agent or the Security Agent or
any trustee or agent on their behalf); or

 

(c)receive, claim or have the benefit of any payment, distribution or security
from or on account of the Borrower or other person (but without prejudice to any
rights to the benefit of any Permitted Payments).

 

10.3Suspense Account

 

Until the Final Discharge Date, the Security Agent may hold in an interest
bearing suspense account any moneys or distributions received from any
Subordinated Creditor under Clause 6 (Effect of Insolvency Event) and Clause 7
(Turnover of Receipts) or on account of the liability of that Subordinated
Creditor under this Agreement.

 

10.4Exercise of rights

 

No Finance Party shall be obliged before exercising any of the rights, powers or
remedies conferred upon it in respect of the Borrower or the Subordinated
Creditor by the Finance Documents or by Applicable Law:

 

(a)to make any demand of the Borrower, the Subordinated Creditor or any other
person (as the case may be);

 

(b)to take any action or obtain judgment in any court against the Borrower, the
Subordinated Creditor or any other person (as the case may be);

 

(c)to make or file any claim or proof in a winding-up or dissolution of the
Borrower, the Subordinated Creditor or any other person (as the case may be); or

 

11

 

 

(d)to enforce or seek to enforce any other Lien taken in respect of any of the
obligations of the Borrower, the Subordinated Creditor or any other person (as
the case may be) under the Finance Documents.

 

10.5Set-off

 

The Security Agent may set-off any matured obligation due from the Subordinated
Creditor under this Agreement against any obligation owed by a Finance Party to
the Subordinated Creditor, regardless of the place of payment, booking branch or
currency of either obligation, provided that the Security Agent has obtained the
relevant Finance Party’s consent to such set-off in writing. If the obligations
are in different currencies, the Security Agent may, with the relevant Finance
Party’s written consent, convert either obligation at a market rate of exchange
in its usual course of business for the purpose of the set-off.

 

10.6Currency Indemnity

 

If any sum due from the Borrower or the Subordinated Creditor under this
Agreement (a “Sum”), or any order, judgment or award given or made in relation
to a Sum, has to be converted from the currency (the “First Currency”) in which
that Sum is payable into another currency (the “Second Currency”) for the
purpose of:

 

(a)making or filing a claim or proof against the Borrower or the Subordinated
Creditor; or

 

(b)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

the Borrower or the Subordinated Creditor shall, as an independent obligation,
within five (5) Business Days of demand, indemnify the COFACE Agent, the
Security Agent, and each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between:

 

(i)the rate of exchange used to convert that Sum from the First Currency into
the Second Currency; and

 

(ii)the rate or rates of exchange available to that person at the time of its
receipt of that Sum.

 

10.7Transfer of Distributions

 

The Subordinated Creditor will, at its own expense, do all such things as the
Security Agent on behalf of the Finance Parties may reasonably require to
transfer to the Security Agent all payments and distributions which must be
turned over or held in trust in accordance with this Agreement (including
endorsements and execution of formal transfers) and will pay all costs and stamp
duties in connection with those transfers.

 

10.8Borrower’s Obligations

 

The provisions of this Agreement are intended solely for the purpose of defining
the rights and obligations between the Subordinated Creditor and the Finance
Parties, and nothing contained in this Agreement is intended to or shall impair,
as among the Borrower, its creditors and the Subordinated Creditor, the
obligations of the Borrower, which are absolute and unconditional, to pay to the
Subordinated Creditor, as and when the same shall become due and payable in
accordance with their terms, all amounts payable in respect to the Subordinated
Liabilities.

 

12

 

 

11.Rights of the Security Agent and COFACE Agent

 

11.1Exclusion of Liability by the Security Agent and COFACE Agent

 

(a)Without limiting paragraph (b) below, neither the COFACE Agent nor the
Security Agent (as the case may be) will be liable for any action or omission by
it under or in connection with this Agreement, unless directly caused by its
gross negligence or wilful misconduct.

 

(b)Each of the Parties (other than the COFACE Agent or Security Agent) agrees
that it will not assert or seek to assert against any officer, employee or other
such agent of the COFACE Agent or the Security Agent (as the case may be) any
claim it might have against any of them in respect of the matters referred to in
this Agreement and any officer, employee or other such agent of the COFACE Agent
or the Security Agent (as the case may be) may rely on this Clause 11.1
(Exclusion of Liability by the Security Agent and COFACE Agent) subject to
Clause 1.3(b) (Third Party Rights) and the provisions of the Third Parties Act.

 

(c)The Security Agent or COFACE Agent (as the case may be) will not be liable
for any delay (or any related consequences) in crediting an account with an
amount required under this Agreement to be paid by the Security Agent or COFACE
Agent (as the case may be) if the Security Agent or COFACE Agent (as the case
may be) has taken all necessary steps as soon as reasonably practicable to
comply with the regulations or operating procedures of any recognised clearing
or settlement system used by the Security Agent or COFACE Agent (as the case may
be) for that purpose.

 

11.2Additional Security Agents and COFACE Agents

 

(a)The Security Agent and the COFACE Agent may at any time appoint (and
subsequently remove) any person to act as a separate Security Agent or as a
co-Security Agent, or a separate COFACE Agent or co-COFACE Agent (as the case
may be), jointly with it:

 

(i)if it considers such appointment to be in the interests of the Finance
Parties;

 

(ii)for the purposes of conforming to any legal requirements, restrictions or
conditions which the Security Agent or COFACE Agent (as the case may be) deem to
be relevant; or

 

(iii)for obtaining or enforcing any judgment in any jurisdiction,

 

and the Security Agent or COFACE Agent (as the case may be) shall give prior
notice to the Borrower and the COFACE Agent or the Security Agent (as the case
may be) of that appointment. The Security Agent or COFACE Agent shall not be
bound to supervise, or be in any way responsible for any loss incurred by reason
of any misconduct or default on the part of any such separate Security Agent or
co-Security Agent or separate COFACE Agent or co-COFACE Agent (as the case may
be) if, in each case, the Security Agent or COFACE Agent (as the case may be)
shall have exercised reasonable care in the selection of such person.

 

(b)Any person appointed under this Clause 11.2 (Additional Security Agents and
COFACE Agents) (and subject to the terms of this Agreement) shall have the
rights, powers and discretions (not exceeding those conferred on the Security
Agent or COFACE Agent (as the case may be) by this Agreement or any other
Finance Document) and the duties and obligations that are conferred or imposed
by the instrument of appointment. The remuneration that the Security Agent or
COFACE Agent (as the case may be) may pay to that person, and any costs and
expenses incurred by that person in performing its functions pursuant to that
appointment shall, for the purposes of this Agreement, be treated as costs and
expenses incurred by the Security Agent or COFACE Agent (as the case may be),
payable in accordance with clause 17 (Costs and Expenses) of the Facility
Agreement.

 

13

 

 

(c)If there ever shall be more than two (2) agents, acting in the capacity as
Security Agent or more than two (2) agents, acting in the capacity as COFACE
Agent, having equal authority under this Agreement and the Facility Agreement,
the majority of such agents shall be competent to execute and exercise all the
duties, powers, trusts, authorities and discretions vested by this Agreement and
the Facility Agreement in the Security Agent or COFACE Agent (as the case may
be) generally; provided that, if at any time there is an even number of agents
acting as Security Agent or COFACE Agent (as the case may be) and such agents
are unable to arrive at a majority decision by reason of disagreement among
themselves, the decision of the person appointed as of the date hereof as
Security Agent or COFACE Agent (as the case may be) (or that person’s successor)
shall prevail.

 

(d)References in this Agreement to the Security Agent or, as the case may be,
the COFACE Agent will, where the context so admits, include references to any
separate or co-Security Agent or separate or co-COFACE Agent (as the case may
be) appointed under this Clause 11.2 (Additional Security Agents and COFACE
Agents).

 

11.3Finance Documents

 

The Parties acknowledge that the Security Agent and the COFACE Agent, when
acting under this Agreement, shall be acting in accordance with and subject to
the terms of the Finance Documents.

 

11.4Discretions

 

Unless explicitly provided otherwise in this Agreement, any liberty or power
which may be exercised or any determination which may be made under this
Agreement by the Security Agent or the COFACE Agent may be exercised or made at
its absolute and unfettered discretion without any obligation to give reasons
for doing so.

 

12.Further Assurances

 

(a)The Subordinated Creditor and the Borrower will, in the case of any
Subordinated Liabilities which are not evidenced by any instrument, upon the
Security Agent’s request, ensure that such Subordinated Liabilities shall be
evidenced by an appropriate instrument or instruments.

 

(b)The Borrower and/or the Subordinated Creditor shall promptly upon the request
of the Security Agent, at its own cost, do all such acts or execute all such
documents reasonably deemed necessary or desirable by the Security Agent to
confirm or establish the validity and enforceability of the subordination
effected by, and the obligations of the Borrower and the Subordinated Creditor
under, this Agreement.

 

13.Change of Party

 

13.1No Transfers

 

(a)Neither the Borrower nor the Subordinated Creditor may assign any of its
rights and benefits or transfer any of its rights, benefits and obligations
under this Agreement.

 

(b)The Subordinated Creditor may not assign any of its rights or transfer any of
its rights or obligations under, or declare or create any trust of any of its
rights, title, interest or benefits under or in connection with any of the
Subordinated Liabilities to, or in favour of, any person without the prior
written consent of the COFACE Agent.

 

14

 



 

13.2The Security Agent and the COFACE Agent

 

(a)If the Security Agent or the COFACE Agent (as the case may be) resigns under
and in accordance with the terms of the Facility Agreement, its successor shall
accede to the terms of this Agreement and it shall become a Party on the date on
which it is appointed as the successor to the Security Agent or (as the case may
be) the COFACE Agent under the Facility Agreement.

 

(b)Upon the appointment of a successor Security Agent or (as the case may be)
COFACE Agent under paragraph (a) above, then:

 

(i)other than in respect of any continuing or accrued obligation intended to
survive any resignation, the retiring Security Agent or COFACE Agent, (as the
case may be) shall be discharged from any further obligation in respect of this
Agreement; and

 

(ii)its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original party to this Agreement.

 

14.Consents, Amendments and Override

 

14.1Amendments

 

Any term of this Agreement may be amended only with the consent of the COFACE
Agent, the Security Agent and the Borrower and the Subordinated Creditor, and
any such amendment will be binding on all Parties. The COFACE Agent may effect,
on behalf of any Finance Party, any amendment permitted by this Clause 14.1.

 

14.2Waiver

 

Any term of this Agreement may be waived only with the consent of the COFACE
Agent and any such waiver will be binding on all Finance Parties. The COFACE
Agent may effect, on behalf of any Finance Party, any waiver permitted by this
Clause 14.2.

 

14.3Override

 

This Agreement overrides anything in any agreement or instrument documenting any
of the Subordinated Liabilities to the contrary. Without prejudice to the
foregoing, at no time until the Final Discharge Date will the Subordinated
Creditor enforce any remedy against the Borrower by reason of failure of the
Borrower to comply with its obligations under such agreements or instruments to
the extent that compliance with such obligations violates or is a default under
this Agreement.

 

14.4No Obligation to Consult

 

For the avoidance of doubt, the COFACE Agent and the Finance Parties may grant
any waiver or consent under the Finance Documents without being required to
consult with or inform the Subordinated Creditor.

 

15

 

 

15.Notices

 

15.1Communications in Writing

 

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter (sent
by mail or international courier).

 

15.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is that identified as follows:

 

(a) The address and fax number of the Borrower is:         Address: Globalstar,
Inc.     300 Holiday Square     Boulevard     Covington     LA 70433     United
States of America         Attention: James Monroe III         Facsimile: +001
(985) 335-1900         or such other address or number as the relevant party may
notify to the other parties by not less than fifteen (15) days’ prior written
notice.       (b) The address and fax number of the Subordinated Creditor is:  
      Address: Thermo Funding Company LLC     1735 Nineteenth Street     Denver
    Colorado 80202     United States of America         Attention: Mr. James
Monroe III         Facsimile: +1 303 294 0691         or such other address or
number as the relevant party may notify to the other parties by not less than
fifteen (15) days’ prior written notice.       (c) The address and fax number of
the Security Agent is:         Address: BNP PARIBAS     Export Finance    
Commercial Support and Loan Implementation     ACI:  CHC02C1     37, Place du
Marché Saint Honoré     75031 Paris Cedex 01     France         Attention: Mrs
Sylvie Caset-Carricaburru / Mrs Brigotte Quintard         Telephone: + 33(0)1 43
16 81 69 / + 33 (0)1 43 16 81 76

 

16

 

 

  Facsimile: + 33 (0)1 43 16 81 84         or such other address or number as
the Security Agent may notify to the other parties by not less than fifteen (15)
days’ prior written notice.     (d) The address and fax number of the COFACE
Agent is:         Address: BNP PARIBAS     Export Finance     Commercial Support
and Loan Implementation     ACI:  CHC02C1     37, Place du Marché Saint Honoré  
  75031 Paris Cedex 01     France         Attention: Mrs Sylvie
Caset-Carricaburru / Mrs Brigitte Quintard         Telephone: + 33(0)1 43 16 81
69 / + 33(0)1 43 16 81 76         Facsimile: + 33 (0)1 43 16 81 84         or
such other address or number as the COFACE Agent may notify to the other parties
by not less than fifteen (15) days’ prior written notice.

 

15.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with this Agreement will only be effective:

 

(i)if by way of fax, when received in legible form with a confirmation of
receipt; or

 

(ii)if by way of letter, when it has been delivered by express courier at the
relevant address with a written confirmation of receipt,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 15.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the COFACE Agent or
the Security Agent will be effective only when actually received by that agent
and then only if it is expressly marked for the attention of the department or
officer identified with that agent’s signature below (or any substitute
department or officer as that agent shall specify for this purpose).

 

(c)Proof of posting or dispatch of any communication to the Borrower or the
Subordinated Creditor shall be prima facie evidence of receipt:

 

(i)in the case of a letter, on the day on which it has been left at the address
of the Borrower or on the fifth Business Day after being deposited in the post
postage prepaid in an envelope addressed to it at that address; and

 

(ii)in the case of a fax on the Business Day in the country of receipt
immediately following the date of its dispatch.

 

(d)All notices from or to the Borrower shall be sent through the COFACE Agent
(except where the contrary is expressly set out herein).

 

17

 

 

15.4Notification of Address and Fax Number

 

Promptly upon receipt of notification of an address, fax number, change of
address or fax number pursuant to Clause 15.2 (Addresses) or changing its own
address, fax number, the COFACE Agent shall notify the other Parties.

 

15.5English Language

 

Any notice or other document given under or in connection with this Agreement
must be in English.

 

16.Preservation

 

16.1Partial Invalidity

 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any Applicable Law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the Applicable
Law of any other jurisdiction will in any way be affected or impaired.

 

16.2Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of the
Borrower, the COFACE Agent or the Security Agent, any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise thereof or
the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.

 

16.3Priorities not affected

 

Except as otherwise provided in this Agreement, the priorities referred to in
Clause 2 (Subordination) will:

 

(a)not be affected by any reduction or increase in the amount of the Senior
Liabilities or by any intermediate reduction or increase in, amendment or
variation to any of the Transaction Documents, or by any variation or
satisfaction of, any of the Senior Liabilities or any other circumstances; and

 

(b)apply regardless of the order in which or dates upon which the Transaction
Documents and this Agreement are executed or registered or notice of them is
given to any person.

 

16.4Several Obligations

 

The obligations of the Borrower and the Subordinated Creditor under this
Agreement are several (and not joint) and each obligation of the Borrower and
the Subordinated Creditor shall be construed accordingly.

 

16.5No Discharge

 

The provisions of this Agreement shall not be discharged, impaired or otherwise
affected by:

 

(a)the incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

(b)any amendment (however fundamental) to or waiver or consent under any of the
Transaction Documents;

 

18

 

 

(c)any release or exchange of any Lien;

 

(d)any amendment to, or variation of, the constitutive documents of the Borrower
or the Subordinated Creditor;

 

(e)reason of any of the obligations of the Borrower or the Subordinated Creditor
or any other person under any Finance Document or any Lien created pursuant to
any Security Document being or becoming illegal, invalid, unenforceable or
ineffective in any respect;

 

(f)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any Lien;

 

(g)any incapacity, illegality or lack of power, authority or legal personality
of or dissolution or change in any member or status of any person;

 

(h)any intermediate payment or discharge of any of the Senior Liabilities in
whole or in part;

 

(i)the avoidability or unenforceability of this Agreement as regards the
Subordinated Creditor;

 

(j)the bankruptcy, liquidation, winding-up, dissolution, administration or
reorganisation of the Borrower or the Subordinated Creditor or any other person
or any change in its status, function, control or ownership; or

 

(k)any other act, event or omission which (but for this provision) might operate
to impair or discharge the obligations hereby created.

 

16.6Discharge Date

 

The obligations of the Borrower and the Subordinated Creditor under this
Agreement shall remain in full force and effect until the Final Discharge Date.

 

16.7Settlement Conditional

 

Any settlement or discharge given by any Finance Party in respect of the
obligations of the Borrower or any Subordinated Creditor under this Agreement or
any other agreement reached between such Finance Party and the Borrower or the
Subordinated Creditor shall be, and be deemed always to have been, void if any
act on the faith of which such Finance Party gave the Borrower or the
Subordinated Creditor that settlement or discharge or entered into that
agreement is subsequently avoided by or in pursuance of any provision of law.

 

16.8Exercise of Rights

 

No Finance Party shall be obliged before exercising any of the rights, powers or
remedies conferred upon it in respect of the Borrower or the Subordinated
Creditor by this Agreement or by law:

 

(a)except as provided herein, to make any demand of the Borrower, the
Subordinated Creditor, or any other person;

 

(b)to take any action or obtain judgment in any court against the Borrower, the
Subordinated Creditor, or any other person;

 

(c)to make or file any claim or proof in a winding-up or dissolution of the
Borrower, the Subordinated Creditor or any other person; or

 

19

 

 

(d)to enforce or seek to enforce any security taken in respect of any of the
obligations of the Borrower.

 

17.Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

18.Governing Law

 

This Agreement, and all non-contractual obligations arising from or connected
with it, are governed by English law.

 

19.Jurisdiction

 

The terms of clause 40 (Enforcement) of the Facility Agreement are incorporated,
mutatis mutandis, herein by reference.

 

This Agreement has been executed as a deed by each Party on the date stated at
the beginning of this Agreement.

 

20



